Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2021 has been entered.
Status of Claims
Claims 10, 12, 17, and 22 have been amended.
No claims have been cancelled.
No claims have been added.
Claims 1 – 9 and 17 – 22 have been withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite presenting thresholds to a user; receiving selection of a threshold; identifying a failure event; based on the selected threshold and how parts compare against a threshold, indicate to a user that a part falls within the selected threshold.  The invention is directed towards the abstract idea of maintenance, which corresponds to both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind with the aid of pen and paper, e.g., having information written down and allowing a user to make a selection of the written information, comparing the written information against observed information, and, based on the comparison, determine if maintenance is required.
The limitations of presenting thresholds to a user; receiving selection of a threshold; identifying a failure event; based on the selected threshold and how parts compare against a threshold, indicate to a user that a part falls within the selected threshold, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computer interface.  That is, other than reciting a generic computer interface and generic sensor types nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic computer interface and generic sensor types in the context of this claim encompasses a user looking at written information and mentally making a selection to allow the user to mentally perform a comparison based on their selection and observation in order to make a decision or determination based on the comparison.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium and generic sensor types, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic computer interface and generic sensor types to present information and receive input (it is assumed that the interface is receiving input as the claim is broad with who or what is receiving the input), as well as performing operations that a human can perform in their mind or using pen and paper, i.e. making a selection, performing a comparison, and making a decision or determination based on the comparison. The generic processor executing computer code stored on a computer medium and generic sensor types in the steps are recited at a high-level of generality (i.e., as a generic computer interface can perform the insignificant extra solution steps of presenting (displaying) and receiving information (See MPEP 2106.05(g)) while also reciting that the a generic computer interface and generic sensor types are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(g))) such that it amounts no more than mere instructions to apply the exception using a generic computer interface. Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer interface to perform the steps of presenting thresholds to a user; receiving selection of a threshold; identifying a failure event; based on the selected threshold and how parts compare against a threshold, indicate to a user that a part falls within the selected threshold amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claims 11, 12 are directed towards simply receiving information.
Claim 13 is directed towards describing an order of events.
Claim 14 is merely repeating a process already recited in claim 10 and merely stating that it is performed for a third part.
Claims 15, 16 are descriptive language that describes what the factors are intended to be, as well as describing information associated with a part, i.e. a score and how the score should be handled (i.e. comparison). 
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for making the decision discussed above.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Greiner et al. (US PGPub 2008/0082345 A1) in view of Farnsworth et al. (US PGPub 2018/0045597 1).
In regards to claim 10, Greiner discloses a service protocol for identifying parts of a pressurized fluid cutting system to be serviced, comprising:
In regards to:
presenting a user, by a computer interface associated with the pressurized fluid cutting system, with one or more service thresholds; 
receiving a user input of a selected service threshold; 
(¶ 36 wherein a user is presented with an interface that allows the user to modify threshold levels that each correspond with one or more components);
[…];
identifying a failure event of a first part of the pressurized fluid cutting system (¶ 26, 39 wherein a failure event with a component can be identified based on corresponding threshold values; ¶ 23 discloses the use of sensors to monitor and gather operation data of a machine); 
In regards to:
based upon the selected service threshold and the at least one sensor input […], designating one of a first set of parts of the pressurized fluid cutting system or a second set of parts of the pressurized fluid cutting system to be serviced; 
wherein the first set of parts to be serviced is associated with a first service threshold and the second set of parts to be serviced is associated with a second service threshold, and 
wherein the first set of parts of the pressurized fluid cutting system is different than the second set of parts of the pressurized fluid cutting system; and 
indicating to the user the designated first or second set of parts of the pressurized fluid cutting system that fall within the selected service threshold 
(¶ 11, 22, 26, 31, 36, 39 wherein the system monitors one or more different components and their corresponding threshold values in order to determine if one or more of the plurality of component exceed or will exceed their respective threshold value in order to determine if servicing is required; ¶ 23, 26 discloses the use of sensors to monitor and gather operation data of a machine in order to determine when a threshold has been exceeded so that servicing/maintenance can be scheduled or performed).  
With regards to “for a pressurized fluid cutting system” and “associated with the cutting system,” the Examiner asserts that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the claimed invention is directed to a protocol (method) that is comprised of steps of determining whether service is need based on a threshold value for an apparatus, wherein what the apparatus is intended to be is simply a label for the apparatus and describing the apparatus that the method is intended to be used for.  The Examiner asserts that what the apparatus is does not change or alter the steps of the invention or its end result and merely serves as descriptive language.  
Greiner discloses a system and method for determining when to service machinery.  Although Greiner discloses a plurality of different sensors configure to sense a particular parameter, Greiner fails to explicitly disclose all type of information that can be collected and analyzed in order to determine if servicing is needed.
To be more specific, Greiner fails to explicitly disclose:
receiving at least one sensor input from at least one of a plurality of operational cycles counters, wherein each of the plurality of operational cycles counters counts and records the operational cycles of a component of the pressurized fluid cutting system;
based upon the selected service threshold and the at least one sensor input received from the at least one of the plurality of operational cycles counters, designating one of a first set of parts of the pressurized fluid cutting system or a second set of parts of the pressurized fluid cutting system to be serviced; 
However, Farnsworth, which is also directed towards servicing of equipment, further teaches that other types of equipment that may need servicing are waterjet cutting pressurization systems.  Farnsworth also teaches that a determination of whether such a machine requires servicing is through the use of sensors.  More specifically, Farnsworth teaches that it is old and well-known in the art to use a leak detector to monitor the presence of a leaking fluid and based on the observed leak determine that the waterjet cutting pressurization system requires servicing (¶ 26, 41, 46, 54, 65).  Farnsworth teaches, “flow rate is commonly measured by counting the number of drops from a weep hole over a given system cycle or time period.  For example, ‘1 drop per stroke’ can be a common threshold indicator that a system is ready for service.”  In other words, Farnsworth counts the number of leaks over a number of counted cycles, wherein if in 1 cycle there is a detected leak then servicing is needed, whereas, for example, 1 leak over more than 1 cycle is an indication that servicing is not needed.  As a result, Farnsworth teaches that multiple pieces of information is aggregated and analyzed and the aggregated analysis is what determines if servicing is needed.  Farnsworth teaches that circumstances arise where a single piece of data is insufficient to determine if servicing is needed and, accordingly, multiple pieces of different data types would need to be collected and analyzed, such as, the number of cycles and leaks need to be counted so that the combination of cycles and leaks can be used together in order to give a better picture and understanding of whether servicing is needed.  As was discussed above, 1 drop per stroke is the required threshold that indicates that servicing is needed, whereas 1 drop over more than 1 stroke does not meet the threshold requirement, more than 1 drop per stroke is also an indication that servicing is needed, and so forth.  Regardless of what the specific threshold value is, Farnsworth teaches that it is well-known in the art to count the number of cycles in order to determine if servicing is needed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of counting the number of cycles when determining whether a particular type of machine, in this case, a waterjet cutting pressurization system, requires servicing, as taught by Farnsworth, for any of the recited operational data in order to monitor the performance of a corresponding component of interest, as disclosed by Greiner.  One of ordinary skill in the art would have found that the type of information or type of monitoring would be dependent on the environment or machine in question and would have found it obvious to use the best type of information for the particular machine and particular event that the user wants to monitor that would best indicate the machine’s performance in order to determine if servicing is needed.  In light of this, one of ordinary skill in the art would have found it obvious to take the both Greiner and Farnsworth are both directed towards the monitoring of machinery and their performance in order to identify an event that indicates that the machine requires servicing.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
In regards to claim 11, the combination of Greiner and Farnsworth discloses the service protocol of claim 10, wherein the step of identifying the failure event includes receiving a user input from a user identifying the failure event (¶ 34, 36 wherein input is received from a user that facilitates in the identification of a failure event).  
In regards to claim 12, combination of Greiner and Farnsworth discloses the service protocol of claim 10, wherein the step of receiving the at least one sensor input includes receiving the at least one sensor input from a drip detection sensor or a temperature sensor (¶ 23, 26 wherein input is received from a sensor in order to determine a failure event; Farnsworth – ¶ 26, 41, 46, 54, 65 wherein a drip detection sensor is disclosed).  
In regards to claim 13, combination of Greiner and Farnsworth discloses the service protocol of claim 10, wherein the step of selecting a service threshold occurs after the step of identifying a failure event (¶ 34, 36 wherein a user can modify the threshold value at any point in time for future analysis, thereby establishing that the selection of a threshold value can occur either before or after a failure has been identified.  The system allows the user access to, at least, threshold information at any time, which assists with decision making for scheduling of maintenance (¶ 11, 50).).  
In regards to claim 14, combination of Greiner and Farnsworth discloses the service protocol of claim 10, wherein there is a third set of parts associated with a selection of a third service threshold (¶ 36 wherein a user is presented with an interface that allows the user to modify threshold levels that each correspond with one or more components).   
In regards to claim 15, combination of Greiner and Farnsworth discloses the service protocol of claim 10, wherein the determination of which parts comprise a set of parts is based upon one or more factors including: 
predicted part life; 
measured operating conditions; 
part price; 
ease of part replacement; and 
opportunity for part replacement
(wherein factors can include predicted life (¶ 50), operating conditions (¶ 50), price (¶ 11, 50), and opportunity for part replacement (¶ 11)).  
In regards to claim 16, combination of Greiner and Farnsworth discloses the service protocol of claim 10, wherein one or more of the parts of the first set of parts and the second set of parts have a variable service score relative to the selected threshold, wherein parts that have a score that is above the threshold get replaced, and wherein services scores are variable based upon sensor measurement of the parts (¶ 11, 23, 26, 50 wherein a comparison monitored values (collected from sensors) against threshold values, i.e. scores, is performed in order to determine if certain levels are exceeded or unacceptable In order to determine when service should be scheduled).   
Response to Arguments
Applicant's arguments filed 8/25/2021 have been fully considered but they are not persuasive. 
Rejection under 35 USC 101
The rejection under 35 USC 101 has been maintained.  Whether taking individually or as an ordered combination, the Examiner asserts that the claimed invention is simply directed towards the generic application of generic technology to the abstract idea, as well as using generic technology to perform insignificant extra solution activities, as was discussed in the rejection.  The Examiner asserts that the claimed invention lacks the additional elements to render the claimed invention patent eligible since, as discussed above, the claimed invention recites generic technology at a high level of generality and “applying it” to the abstract idea.  In this case, the claimed invention recites a generic computer, interface, and sensor in order to allow a user to view and input information, be provided with collected information, in order to allow for the performance of the abstract idea of collecting and comparing information and, based on the results of the comparison, determine if servicing is needed, which is based on whether the collected information indicates that a threshold has been exceeded.  The amended language is insufficient to overcome the rejection because it amounts to counting, which is a process that can be performed in the human mind and/or in the human mind with the aid of pen and paper.  The concept of counting is insufficient to overcome the rejection. 
Rejection under 35 USC 102
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Claims 17 – 22
Claims 17 – 22 remain withdrawn for the reasons that were stated in the restriction requirement mailed on November 4, 2020.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Grabau et al. (US PGPub 2015/0088434 A1); Tiano (CA 2,878,012); Bill Koenig (Waterjet Makers Move to Increase Uptime of Machines) – which are directed towards water jet maintenance
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        9/1/2021